DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Terminal Disclaimer and Remarks filed on 18 December 2020 in the matter of Application N° 16/485,651.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The following Corrected Notice of Allowance supersedes that which was mailed on 25 January 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added, amended, or canceled.  No new matter has been added. 
Thus, claims 1-12 and 15-19 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Bryan H. Davidson on 10 February 2021.


Please AMEND the preamble of claim 12 to reads as follows:
“The water dispersible powderous formulation according to claim 11,…”

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ filed terminal disclaimer has been received, reviewed, and approved, thereby overcoming the nonstatutory double patenting rejections previously maintained over co-pending applications 16/461,440 (now USPN 10,806,706) and 16/485,560.  Said rejections are now withdrawn.
A brief, supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615